IN THE SUPREME COURT OF THE STAT.E OF NEVADA


                  MARY SHUPLECK,                                         No. 84911
                  Appellant,
                  vs.                                                           FILED
                  ROSANNE A. VELARDE,
                  11,npondent.                                                  JUL 1 9 2022
                                                                               ELIZABETH A. BROWN
                                                                             CLERKg VPREME COURT
                                                                           BY
                                                                                      fr-
                                                                                 DEPUTY CCI:ER

                                      ORDER DISMISSING APPEAL

                             This appeal was docketed on June 23, 2022, without payment
                 of the requisite filing fee. See NRAP 3(e). That same day, this court issued.
                 a notice directing appellant to pay the required filing fee or demonstrate
                 compliance with NRAP 24 within 1.4. days. The notice advised that failure
                 to comply would result in the dismissal of this appeal. To date, appellant
                 has not paid the filing fee or otherwise responded to this court's notice.
                 Accordingly, this appeal. is dismissed. See NRAP 3(a)(2).
                             It is so OR.DERED.



                                                            CLERK OP THE SUPREME COURT
                                                            ELIZABETH A. B DyN

                                                            BY:                   ,)     \Q
                                                                                          - ,\„„



                 cc:   Hon. joanna Kishner. District Judge
                       Mary Shupleck
                       Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas
                       Eighth .District Court Clerk
 SUPREME COURT
      OF
     NEVADA


CLERK'S ORDER

 OW 1947
                                                                                          P.2.4p,23